           Case 1:20-cv-02355-GHW Document 16 Filed 09/29/20 Page 1 of 2

                                                                      USDCRevised:
                                                                           SDNY November 14, 2019
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 9/29/2020
----------------------------------------------------------------- X
                                                                  :
MARSHAGAY P. RODRIQUES,                                           :
                                                                  :
                                                  Plaintiff,      :     1:20-cv-2355-GHW
                                                                  :
                              -against -                          :          ORDER
                                                                  :
MEMORIAL SLOAN KETTERING CANCER :
CENTER,                                                           :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         On April 21, 2020, the Court referred the parties in this case to mediation. Dkt. No. 6. The

parties have not yet had the opportunity to participate in meditation. Therefore, for the reasons

stated on the record during the September 29, 2020 conference, discovery is stayed pending the

parties’ participation in mediation. The parties are directed to write the Court if they wish to request

a total or partial lift of the stay before that time.

         The Court will hold a pre-trial conference on December 14, 2020 at 4:00 p.m. The

conference will be conducted by telephone. The parties are directed to the Court’s Emergency Rules

in Light of COVID-19, which are available on the Court’s website, for the dial-in number and other

relevant instructions. The parties are specifically directed to comply with Rule 2(C) of the Court's

Emergency Rules. As stated during the September 29, 2020 conference, the parties are further

directed to confer and submit a proposed case management plan and scheduling order in advance of

the pre-trial conference.
            Case 1:20-cv-02355-GHW Document 16 Filed 09/29/20 Page 2 of 2



           Defense counsel is directed to mail a copy of this order to Plaintiff and to retain proof of

service.

           SO ORDERED.


 Dated: September 29, 2020                                _____________________________________
 New York, New York                                                GREGORY H. WOODS
                                                                  United States District Judge




                                                      2
